             Case 1:20-cv-01830-SKO Document 22 Filed 09/15/21 Page 1 of 3



 1   DOLLY M. TROMPETER
     CA Bar ID No. 235784
 2   Peña & Bromberg, PLC
 3   2440 Tulare St., Suite 320
     Fresno, CA 93721
 4
     Telephone: 415-271-8604
 5   Fax: 559-439-9700
 6
     dolly@dollydisabilitylaw.com
     Attorney for Plaintiff
 7
 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
                                                )   Case No. 1:20-cv-01830-SKO
11   Juan Villalon,                             )
                                                )   STIPULATION AND ORDER FOR
12                  Plaintiff,                  )   EXTENSION OF TIME
                                                )
13         vs.                                  )   (Doc. 20)
                                                )
14   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
15                                              )
                                                )
16                  Defendant.                  )
                                                )
17                                              )
                                                )
18                                              )
19
20
           IT IS HEREBY STIPULATED, by and between the parties through their
21
     respective counsel of record, with the Court’s approval, that Plaintiff shall have a
22
     14-day extension of time, from September 20, 2021 to October 5, 2021, for
23
     Plaintiff to serve on defendant with PLAINTIFF’S MOTION FOR SUMMARY
24
     JUDGMENT . All other dates in the Court’s Scheduling Order shall be extended
25
     accordingly.
26
           This is Plaintiff’s first request for an extension of time. Plaintiff respectfully
27
     states that the requested extension is necessary due several merit briefs being due
28



                                            1
              Case 1:20-cv-01830-SKO Document 22 Filed 09/15/21 Page 2 of 3



 1   on the same week. Counsel requires additional time to brief the issues thoroughly
 2   for the Court’s consideration. Defendant does not oppose the requested extension.
 3   Counsel apologizes to the Defendant and Court for any inconvenience this may
 4   cause.
 5
 6                                  Respectfully submitted,
 7   Dated: September 10, 2021      PENA & BROMBERG, ATTORNEYS AT LAW
 8
 9
                                 By: /s/ Dolly M. Trompeter
10                                 DOLLY M. TROMPETER
11
                                   Attorneys for Plaintiff

12
13   Dated: September 10, 2021                  PHILLIP A. TALBERT
                                    Acting United States Attorney
14
                                    DEBORAH LEE STACHEL
15                                  Regional Chief Counsel, Region IX
                                    Social Security Administration
16
17
18                               By: */s/ Geralyn Gulseth
                                   Geralyn Gulseth
19                                 Special Assistant United States Attorney
20                                 Attorneys for Defendant
                                   (*As authorized by email on September 10, 2021)
21
22
23
24
25
26
27
28



                                          2
               Case 1:20-cv-01830-SKO Document 22 Filed 09/15/21 Page 3 of 3



 1                                      ORDER
 2            Pursuant to the parties’ above stipulation (Doc. 20), IT IS HEREBY
 3
     ORDERED that Plaintiff shall have until October 5, 2021, to file his Motion for
 4
 5   Summary Judgment. All other dates in the Scheduling Order (Doc. 18) shall be
 6
     extended accordingly.
 7
 8
     IT IS SO ORDERED.
 9
10   Dated:     September 14, 2021                     /s/ Sheila K. Oberto            .
                                                 UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            3
